Citation Nr: 0308532	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  02-03 915	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


The veteran served on active duty from August 1970 to June 
1973.  

This appeal arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied service connection 
for post-traumatic stress disorder and residuals of a wound 
to the back.  

The RO in a May 2002 rating decision granted service 
connection for post-traumatic stress disorder.  A 10 percent 
rating was assigned.  The veteran filed a notice of 
disagreement with the 10 percent evaluation assigned for his 
post-traumatic stress disorder.  The RO issued a statement of 
the case (SOC) to the veteran in July 2002.  However, the 
claims folder does not include any subsequent correspondence 
from the veteran or his representative relating to this 
issue.  The only written argument submitted on behalf of the 
veteran since the July 2002 SOC, his representative's 
February 2003 informal hearing presentation, referred only to 
this issue of service connection for residuals of a back 
wound and that issue was subsequently withdrawn by the 
veteran, along with his request for a personal hearing.  As 
there is no substantive appeal, timely or otherwise, the 
veteran has not perfected his appeal as to the original 
rating for post-traumatic stress disorder and this matter is 
not in appellate status.  38 C.F.R . §§ 20.200, 20.202, 
20.300, 20.301, 20.302(b) (2002).   


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1970 to February 1975.

2.  On February 25, 2003, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



